Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 08, 2022. Claims 16-19, 21-36 are pending. 

Response to Arguments
Applicant’s arguments on September 08, 2022 have been fully considered but are moot in the view new ground of rejection.  

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims16-19, 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Suwarna (Pub. No. : US 20070220121 A1) in the view of Tanigawa et al. (Pub. No. : US 20140143391 A1) and von Eicken et al. (Pub. : US 20090241030 A1).

As to claim 16 Suwarna teaches a method comprising: 
moving a virtual volume set from a first storage device to a second storage device, wherein the virtual volume set comprises a file system including a virtual file server, wherein the virtual file server is a virtualized computing device to provide shared access to stored files via a network interface (paragraphs [0004], [0017]-[0018], [0020], [0023], [0028], [0034]-[0035]: the migration process of the VM 108 from the server 102A to the server 102B, the volume 116 is dismounted at the server 102A, where it was previously mounted at the server 102A and thereafter, the volume 116 is mounted at the server 102B wherein the volume is an area on or extending over one or more storage devices that is managed by the file system, wherein the VM 108 includes OS 110 (i.e. file system)). Note that VM 108 synonymous with virtual file server;
Suwarna does not explicitly disclose but Tanigawa teaches retrieving, after the moving, policy information from a policy container stored within the file system associated with the virtual volume set, wherein the policy information includes server identity information describing the virtual file server (paragraphs [0103]-[0116], [0148], [0111]: identification parameters are obtained indirectly from the management program 120 or directly from the management provider. Note that the management tables can be interpreted as policy container which retains information for migration); and
on the second storage device using the server identity information included in the policy information retrieved from the policy container, wherein a domain discovery process on the second storage array detects the server identity information (paragraphs [0144]-[0148]: When the migration controller 125 finishes migrating all virtual servers which store virtual disks in the volume 301b, the shared volume setting is canceled. If necessary, the migration controller 125 may execute the procedure for migrating data retained by the migration source volume 301b to another volume in the storage apparatus 22-2 by using the online volume migration function of the storage apparatus 22-2 of the migration destination CPF 20-2 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration). 
It would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify Suwarna by adding above limitations as taught by Tanigawa to reduce the processing cost (Tanigawa, paragraph [0007]).
Suwarna and Tanigawa do not explicitly disclose but Von Eicken teaches instantiating the virtual file server (paragraph [0051]: generating a set of configuration instructions that complete a server configuration for the first base image (step 403); instantiating a virtual server using the base image). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Suwarna and Tanigawa as taught by Von Eicken to instantiate a virtual server according to the selected virtual server configuration (Von Eicken, paragraph [0005]).

As to claim 17 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises asynchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraph [0112]). 

As to claim 18 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises synchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraphs [0038]).

As to claim 19 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Tanigawa teaches wherein the file system includes one or more associated virtual file servers, including the virtual file server and the policy container is held within the one or more associated virtual file servers (paragraphs [0084]-[0085]).

As to claim 21 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Tanigawa teaches wherein the server identity information includes a network address for access to a virtual file server associated with the file system and the method further comprises enabling the network address associated with the virtual file server on the second storage array (paragraphs [0085], [0111]).

As to claim 22 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Suwarna teaches unmounting the file system from the first storage device and mounting the file system on the second storage device (paragraph [0008]).

As to claim 23 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Suwarna teaches wherein the retrieving occurs during the mounting (paragraphs [0008], [0021]).   

As to claim 24 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Suwarna teaches after unmounting the file system from the first storage device, the first storage device relinquishing ownership of the virtual file server to the second storage device (paragraph [0040]-[0041]).

As to claim 25 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Suwarna teaches wherein the server identity information included in the policy container stored within the file system includes name, network address, and authentication mechanism (paragraphs [0023], [0028], [0034]-[0035], [0014]).

As to claim 26 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 16. Suwarna teaches wherein the first storage device or the second storage service is a cloud file server (paragraphs [0015]-[0016]).  

	As to claims 27-33, they have similar limitations as of claims 16-26 above. Hence, they are rejected under the same rational as of claims 16-26 above.

	As to claim 34 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 25. Tanigawa teaches wherein the network address is an IP address (Paragraph [0083])
	
	As to claim 35 Suwarna together with Tanigawa and Von Eicken teaches a method according to claim 25. Tanigawa teaches the virtual file server comprises a server policy layer and data policy layer, and wherein the server policy layer comprises the policy container that includes the server identity information (Paragraphs [0072], [0098]-[0103], [0114], [0142]).

	As to claim 36 Suwarna together with Tanigawa and Von Eicken teaches a medium according to claim 29. Tanigawa teaches the network address is an IP address (paragraph [0083]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169